Case 1:20-cv-22957-RNS Document 163 Entered on FLSD Docket 06/23/2021 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI-DADE DIVISION
   --------------------------------------------------------------------- x
                                                                         :
   SCANZ TECHNOLOGIES, INC. fka EQUITYFEED                               :
   CORPORATION, a Canadian (Quebec) Corporation,                         :
                                                                         :
                                Plaintiff,                               : Case No. 20-cv-22957
                                                                         : (RNS/EGT)
             v.                                                          :
                                                                         :
   JEWMON ENTERPRISES, LLC, et al.,                                      :
                                                                         :
                                Defendants.                              :
                                                                         :
   --------------------------------------------------------------------- x


          DECLARATION OF STEVEN R. CAMPBELL IN SUPPORT OF
   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR LEAVE
                         TO AMEND THE COMPLAINT


  I, Steven R. Campbell, declare as follows:

     1. I am a Partner at Alston & Bird LLP, counsel for Defendants JewMon Enterprises, LLC,

          Millionaire Media, LLC, Millionaire Publishing, LLC, and Timothy Sykes in the above-

          captioned matter. I am an attorney licensed to practice law in New York, Georgia, and

          Tennessee and am admitted pro hac vice in the above-captioned matter. This Declaration

          is made upon personal knowledge and is in support of Defendants’ Opposition to Plaintiff’s

          Renewed Motion for Leave to Amend the Complaint.

     2. Attached hereto as Exhibit 1 is a true and correct copy of the Software License and

          Services Agreement between EquityFeed Corporation and JewMon Enterprises, LLC,

          dated April 10, 2013.

     3. Attached hereto as Exhibit 2 is a true and correct copy of the Termination Notice between

          EquityFeed Corporation and JewMon Enterprises, LLC, dated April 2015.


                                                      1
Case 1:20-cv-22957-RNS Document 163 Entered on FLSD Docket 06/23/2021 Page 2 of 2




     4. Attached hereto as Exhibit 3 is a true and correct copy of Defendants JewMon Enterprises,

         LLC and Millionaire Publishing, LLC’s Amended Responses and Objections to Plaintiff’s

         First Set of Interrogatories, dated June 8, 2021.

     5. Attached hereto as Exhibit 4 is a true and correct copy of the Rule 26(a)(1) Initial

         Disclosures of Defendants Zachary Westphal, Timothy Bohen, and StocksToTrade.com,

         Inc., dated November 30, 2020.

     6. Attached hereto as Exhibit 5 is a true and correct copy of e-mail correspondence between

         Elad Botwin and Steven R. Campbell, dated April 6, 2021.

     7. Attached hereto as Exhibit 6 is a true and correct copy of correspondence from Elad

         Botwin to Joseph A. Meckes, dated March 4, 2021.



         I declare under penalty of perjury that the foregoing is true and correct.



  Dated: June 23, 2021                                       /s/ Steven R. Campbell

                                                               Steven R. Campbell




                                                   2
